11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                        JUDGMENT

In the interest of D.E.D.L., a child,        * From the 446th District Court
                                               of Ector County
                                               Trial Court No. E-17-049-PC.

No. 11-18-00188-CV                           * January 31, 2019

                                             * Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court—insofar as it relates to D.E.D.L.’s father—
is in all things affirmed.